   Case: 1:18-cr-00503 Document #: 315 Filed: 09/21/20 Page 1 of 5 PageID #:1631




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       vs.                                )              Case No. 18 CR 503-2
                                          )
GREGORY SULLIVAN                          )

                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       In September 2019, the Court sentenced Gregory Sullivan to a fifty-four month

prison term after he pled guilty to a charge of conspiracy to distribute heroin, fentanyl,

and crack cocaine. Sullivan, who was forty-six years old at the time of sentencing,

operated with co-defendants Sedrick Body and Tommie Morgan a relatively small but

well-organized retail narcotics business that included a stash house and regular

distribution to customers. The advisory range under the Sentencing Guidelines was

seventy-eight to ninety-seven months. The Court imposed a below-range sentence

based in part on Sullivan's medical condition: he had open heart surgery for an aortic

dissection in 2018, suffered a stroke shortly after that, and suffers from other significant

physical impairments, including hypertension, hyperlipidemia, potentially sleep apnea,

and gastroesophageal reflux disease.

       Sullivan reported to prison on December 5, 2019 and has served about nine and

one-half months of his sentence. He is serving his sentence at FCI Terre Haute.

       Sullivan has filed a motion for early release under 18 U.S.C. § 3582(c)(1)(A). He

cites his medical conditions and the risks posed by the coronavirus. At the time Sullivan

filed his motion, only a small handful of inmates at FCI Terre Haute had tested positive
   Case: 1:18-cr-00503 Document #: 315 Filed: 09/21/20 Page 2 of 5 PageID #:1632




for coronavirus. As of June 8, 2020, when the government filed its response to

Sullivan's motion, four inmates at the prison had tested positive. But by September 8,

forty-three inmates had tested positive, not including eight who had recovered. As of

September 18, the number of inmates currently testing positive is forty-four, not

including sixty-nine who have recovered—a total of 113 inmates with positive tests.

See https://www.bop.gov/coronavirus/ (last visited Sept. 18, 2020). There has also now

been an inmate death at FCI Terre Haute attributed to coronavirus disease. Id. The

Court acknowledges the efforts of the Bureau of Prisons to prevent and control the

spread of the virus at FCI Terre Haute and elsewhere, but at this point the virus can

fairly be described as widespread within FCI Terre Haute and not well under control.

       Sullivan suffers from chronic hypertension, which under current guidance from

the Centers for Disease Control and Prevention indicates that he "might be at an

increased risk for severe illness" should he contract the coronavirus. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F

2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Sept.

8, 2020). And there is a good chance that chronic hypertension caused or contributed

to Sullivan's aortic dissection—it is a known cause—which would suggest that his

hypertension is particularly risky to his health generally.

       Sullivan's motion is made under section 603(b) of the First Step Act, which

amended 18 U.S.C. § 3582(c)(1)(A) to provide a greater role for courts in determining

whether to reduce a defendant's sentence based on "extraordinary and compelling



                                              2
   Case: 1:18-cr-00503 Document #: 315 Filed: 09/21/20 Page 3 of 5 PageID #:1633




reasons" warranting a reduction. As amended, and as applicable here, the statute

provides that

       [t]he court may not modify a term of imprisonment once it has been
       imposed except that—

       (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons,
       or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse of 30 days from the receipt
       of such a request by the warden of the defendant's facility, whichever is
       earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction;

                ...

                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

       The parties agree that Sullivan has satisfied the administrative exhaustion

requirement. Specifically, he made a request to the prison warden for early release on

April 1, 2020, and more than thirty days passed without action.

       Second, there are "extraordinary and compelling reasons" that permit a sentence

reduction. The coronavirus outbreak, the virus's confirmed presence at FCI Terre Haute

and the evidence that it is not under control at the institution, and the risks the virus

poses to Sullivan due to his medical condition certainly qualify. The Court does not

consider in this regard the fact that it reduced co-defendant Body's sentence based on a

compassionate release motion. The reasons the Court relies upon to make this finding

                                              3
   Case: 1:18-cr-00503 Document #: 315 Filed: 09/21/20 Page 4 of 5 PageID #:1634




are specific to Sullivan and involve his medical condition and the unusual and

unanticipated risks posed by the global coronavirus pandemic.

       Third, a reduction would be "consistent with applicable policy statements issued

by the Sentencing Commission." The policy statements issued by the Sentencing

Commission even before the passage of the First Step Act included an open-ended

provision broad enough to cover the circumstances argued by Sullivan. See U.S.S.G. §

1B1.13, app. note 1(D). See, e.g., United States v. Reyes, No. 04 CR 970, 2020 WL

1663129, at *2 (N.D. Ill. Apr. 3, 2020) (Leinenweber, J.).

       Finally, section 3582(c)(1)(A) requires the Court to consider the factors regarding

imposition of an appropriate sentence set forth in 18 U.S.C. § 3553(a). These include

Sullivan's history and characteristics; the nature and circumstances of the crimes; due

consideration of the seriousness of the crimes; promoting respect for the law; providing

just punishment; affording adequate deterrence; protecting the public from further

crimes by Sullivan; and providing him with any necessary services and treatment.

       The amount of time served to date by Sullivan does not adequately account for

the seriousness of his offense; the Court concluded as much when it sentenced Sullivan

to a fifty-four month prison term. On the other hand, although Sullivan has a criminal

history, including several felony convictions, it is largely in the distant past: his last

felony conviction was in 1999, over twenty years ago. And although the Court was

satisfied at the time of sentencing that it was imposing a fair and reasonable sentence,

matters have changed significantly. Sullivan is now exposed to an infectious virus, the

spread of which is almost certainly increased in a prison environment. And he faces a

significant risk of a severe outcome if he contracts the virus. In short, Sullivan faces a



                                               4
   Case: 1:18-cr-00503 Document #: 315 Filed: 09/21/20 Page 5 of 5 PageID #:1635




significant risk of serious bodily harm. Requiring him to be subjected to this severe risk

for an extended period does not, in the Court's view, amount to just punishment, nor

does it promote respect for the law.

       As a condition of reducing Sullivan's prison term, however, the Court will add a

supervised release condition of twelve months of home detention with location

monitoring. In other words, Sullivan's liberty will continue to be restricted in a significant

way for the next twelve months. And more broadly, he will be on supervised release,

under the supervision of a probation officer, for five years. The Court is giving Sullivan

a very significant break in reducing his sentence. But Sullivan should be aware that if

he violates the conditions of his supervised release, knowing full well that this will

subject him to reimprisonment, the Court will not hesitate to reincarcerate him.

                                        Conclusion

       For the reasons stated, the Court grants defendant Gregory Sullivan's amended

motion for compassionate release [296] as well as his motion to supplement [310]. The

Court reduces the defendant's prison sentence to time served. The sentence reduction

is conditioned upon a modification of the terms of the defendant's supervised release to

add a requirement that he serve the first twelve months of his supervised release on

home detention. Compliance with this condition shall be monitored by a form of location

monitoring technology selected at the discretion of the probation officer, and the

defendant shall abide by all technology requirements. The Clerk will prepare an

amended judgment and commitment order.

Date: September 21, 2020                          ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge



                                              5
